EORD, J. (dissenting).
The policy indemnifies plaintiffs against loss, not against liability. The goods stolen belonged to third parties, and it was necessary for the plaintiffs to plead and prove actual damage in order to recover under the policy. This plaintiffs did not do. Gilbert v. Wiman, 1 N. Y. 550, 49 Am. Dec. 359; Trinity Church v. Higgins, 48 N. Y. 532; Maloney v. Nelson, 144 N. Y. 182, 39 N. E. 82.
_ The indorsement as to method of settlement does not in my opinion change the contract into one against liability. As in my opinion there must be a new trial, it may be well to add that it was error to exclude evidence (offered by defendant) of payments made by plaintiffs to the consignors by way of settlement as this goes to one of the very questions at issue. It may also be well to add that in those cases where one year had elapsed since the robbery and before the beginning of the suit the limitation in the policy was a bar, unless there was an express waiver or unless there were some of the elements of an estoppel. Allen v. Dutchess Co., etc., 95 App. Div. 86, 88 N. Y. Supp. 530; Gibson, etc., Co. v. Liverpool, etc., 159 N. Y. 418, 54 N. E. 23. There was no express waiver, and in my opinion it is doubtful if there were- any of the elements of an estoppel, but this will appear more clearly on the new trial. In addition to this, no waiver of such limitation was pleaded by the plaintiff in those cases.
The judgments should be reversed and new trials ordered, with costs to appellant to abide the event.